Citation Nr: 1731087	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-22 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for erectile dysfunction.

3.  Entitlement to an initial compensable evaluation for headaches due to traumatic brain injury (TBI), prior to October 2, 2015, and in excess of 30 percent thereafter.

4.  Entitlement to an effective date earlier than January 14, 2010 for the award of service connection for headaches due to TBI.

5.  Entitlement to an effective date earlier than January 14, 2010 for the award of service connection for cervical spine stenosis and spondylosis with myelopathy. 

6.  Entitlement to an initial evaluation in excess of 20 percent for cervical spine stenosis and spondylosis with myelopathy prior to January 29, 2016, and in excess of 30 percent thereafter.

7.  Entitlement to an initial evaluation in excess of 20 percent for lumbar degenerative arthritis, spinal stenosis, and spondylolisthesis. 

8.  Entitlement to an initial evaluation in excess of 20 percent for right upper extremity peripheral neuropathy/radiculopathy.

9.  Entitlement to an initial evaluation in excess of 20 percent for left upper extremity peripheral neuropathy/radiculopathy.

10.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy/radiculopathy affective the femoral nerve. 

11.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy/radiculopathy affective the femoral nerve.

12.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy/radiculopathy affective the sciatic nerve.

13.   Entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy/radiculopathy affective the sciatic nerve.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal was previously before the Board in June 2015, at which time it was remanded for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The issues of entitlement to service connection for bilateral hearing loss; a compensable rating for erectile dysfunction; an increased rating for headaches due to TBI; and an earlier effective date for the grant of service connection for both headaches due to TBI and for cervical spine stenosis and spondylosis with myelopathy, are set forth below.  The remaining issues are being REMANDED to the agency of original jurisdiction (AOJ).  VA will inform the Veteran when further action, on his part, is warranted.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was not manifested in service or for many years thereafter, and a current bilateral hearing loss disability is not shown to be etiologically related to the Veteran's service. 

2.  The Veteran's erectile dysfunction has not been manifested by deformity of the penis with loss of erectile power.

3.  For the period prior to October 2, 2015, the Veteran's service-connected headaches were not manifested by characteristic prostrating attacks of any duration.

4.  Since October 2, 2015, the Veteran's headaches most nearly approximate prostrating attacks occurring on an average once a month over several months, without more severe symptomatology more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

5.  The Veteran did not file a formal or informal claim for entitlement to service connection for headaches due to TBI, or for service connection for cervical spine stenosis and spondylosis with myelopathy, prior to January 14, 2010.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.115b, Diagnostic Code 7522 (2016).

3.  The criteria for an initial compensable rating prior to October 2, 2015, and in excess of 30 percent thereafter, for headaches due to TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

4.  The criteria for an effective date prior to January 14, 2010 for the grant of service connection for headaches due to TBI, or for service connection for cervical spine stenosis and spondylosis with myelopathy, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

Bilateral Hearing Loss

The Veteran asserts that his bilateral hearing loss was caused by the in-service acoustic trauma of being on a firing line without hearing protection. 

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303 (b) (2016).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309 (a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature; hence, the Veteran's hearing loss may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

The U.S. Court of Appeals for the Federal Circuit has clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303 (b), which as noted is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Post-service audiometric studies conducted during a February 2012 VA audiological examination showed that the Veteran has bilateral sensorineural hearing loss that meets the criteria under 38 C.F.R. § 3.385.  The disposition of this appeal therefore turns upon the question of whether the Veteran's sensorineural hearing loss was incurred during service, or was caused by an in-service injury or event, such as in-service acoustic trauma.

The Veteran contends that he incurred acoustic trauma as the result of exposure to gunfire and other such noises while in service.  His Form DD-214 identifies his Military Occupational Specialty as Light Weapons Infantry, which has a high probability of exposure to hazardous noise.  The Board finds the nature of the Veteran's documented service is consistent with in-service noise exposure.  Under the circumstances, the Board finds that the Veteran likely was exposed to military noise during his active duty service. 

Although the evidence does show a current hearing loss disability and the occurrence of an in-service injury (the conceded military noise exposure), the evidence does not persuasively establish the third critical element for service connection; namely, the existence of an etiological relationship between the hearing loss disability and the Veteran's active duty service. 

The Veteran's available service treatment records show no complaints of or treatment for hearing loss at any time.  A November 1970 audiology examination, undertaken for purposes of separation from the Army, showed normal hearing.  There is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. 3.385 during service, nor is there competent evidence showing a hearing loss disability within one year after the Veteran's separation from service.

In April 2006, the Veteran was seen by a private audiologist with complaints of tinnitus and hearing loss.  At that time, he reported that he experienced no hearing loss after leaving military service in the 1970's, and that he did not use ear protection in the past, but presently used them at the factory where he had worked for the past 12 years.  He was diagnosed with bilateral high frequency sensorineural hearing loss. 

In a January 2012 statement to VA, the Veteran described his participation in target practice while stationed in North Carolina.  He described being on a firing line without earplugs as 30 soldiers fired their rifles simultaneously.  The Veteran reported that he was unable to hear for a week and a half following this incident.  He further described being around the loud noises of aircraft, rifle fire and AP carriers while in service.  He noted that he experienced mild hearing loss following service, which worsened in 2004 and 2006. 

In February 2012, the Veteran underwent a VA audiology examination.  At that time, a diagnosis of bilateral sensorineural hearing loss was confirmed.  On the question of nexus, however, the examiner noted a 2006 onset of hearing loss and crafted her nexus opinion based on such.  In its June 2015 remand, the Board found this opinion to be inadequate and remanded for additional development. 

In October 2015, the Veteran underwent a VA examination.  The audiologist noted his history of in-service noise exposure.  Testing showed bilateral sensorineural hearing impairment.  However, the examiner was unable to proffer an opinion on nexus, as the Veteran reported undergoing an audiogram while in his twenties which showed hearing loss, and the examiner requested a copy of that audiogram in order to provide an opinion on nexus.  In a letter dated October 26, 2015, the AOJ asked the Veteran to provide a copy of the audiogram, or provide authorization for VA to obtain a copy.  There was no response to this letter from the Veteran. 

In December 2015, a VA audiologist provided an opinion as to the etiology of the Veteran's bilateral hearing loss.  Following a review of the entire file, the examiner concluded that it was less likely than not that the Veteran's hearing disability was caused by, or aggravated by, his in-service noise exposure.  As rationale, the audiologist noted that the Veteran's service treatment records showed normal hearing at induction in September 1967 and at separation in November 1970 without any evidence of a significant threshold shift in either ear at any frequency.  The audiologist explained that current science indicated that the understanding of the mechanisms and processes involved in the recovery from noise exposure suggested that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  Medical evidence established by laboratory studies in both humans and animals was sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone threshold are measurable immediately following the exposure.  She cited to medical treatises in support of such conclusions. 

In a February 2016 statement from his attorney, the Veteran asserted that he did not have an audiogram at separation (despite, the Board notes, record of such in his service treatment records) and that he consistently complained about his hearing loss following his separation from service.  The Veteran submitted copies of medical treatment records from November 1983, April 1982 and January 1991 which each showed that the Veteran was experiencing hearing loss at those times.   
As bilateral sensorineural hearing loss was not shown to a compensable degree within one year of separation, presumptive service connection for a chronic disease is not warranted.  The grant of service connection, therefore, requires competent evidence relating the diagnosis of bilateral hearing loss to the Veteran's service.  The Board finds that the record does not contain reliable medical evidence which relates the claimed disability to any event, injury, or disease in service. 

As noted, there is no contemporaneous evidence of any subjectively reported or objectively observed loss of hearing acuity during service or within the prescribed period following the Veteran's separation from service.  Importantly, the Board acknowledges that the Veteran reported an incident of acoustic trauma in service, which he believes led to his current hearing loss.  However, as noted above, the earliest clinical evidence of record showing bilateral hearing loss is from 1981, a full decade following the Veteran's separation from service.   

The Board again notes that the Veteran also reported experiencing hearing loss while in his twenties, a fact he asserts was shown by an audiogram he underwent at that time.  However, the Veteran did not respond to efforts by VA to obtain a copy of this audiogram.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A (b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

The Board finds the December 2015 VA audiologist's opinion to be highly probative, as it was based on a thorough review of the evidence contained in the Veteran's claims file.  Moreover, the audiologist provided a rationale in support of the opinion provided, with clear conclusions, supporting data, and reasoned medical explanations.  Accordingly, it is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Notably, there is no medical opinion of record to the contrary.

The Board also finds probative the April 2006 private treatment notes, in which the Veteran denied experiencing hearing loss in the military.  Such statements were made during the course of treatment, many years prior to the filing of a claim for benefits.  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003); see Fed. R. Evid. 803(4) and accompanying Notes (noting statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (providing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  
Therefore, the Veteran's current statements that he has experienced hearing loss since service, which were made in connection with his pending claim for VA benefits, are inconsistent with the other evidence and thus are not credible.  Consequently, the Board assigns them no probative weight.

In addition, as to the Veteran's assertion that medical records showing complaints of hearing loss starting in 1981 indicate that his hearing loss is related to his military service, the Board notes that such records were part of the Veteran's file when it was reviewed by the audiologist who ultimately found no nexus between the in-service noise exposure and his current bilateral hearing loss.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  The Veteran has not contended that the examiner did not review the file or that she misstated or omitted any relevant fact in rendering her probative medical opinion on nexus.

Finally, the Board has considered the Veteran's lay assertions that his hearing loss disability is related to his in-service noise exposure.  Although the Veteran is competent to attest to facts surrounding his claim, such as symptomatology he observed during service and since service, as a lay person, he is not competent to offer opinions that require medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, while the Veteran may sincerely believe that his hearing loss disability is related to his in-service noise exposure and he is competent to report difficulty hearing over the years, he does not have the appropriate medical training and his statements as to medical etiology are simply outweighed by the probative evidence of record, as discussed above.

Accordingly, as the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved and service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initial Compensable Rating - Erectile Dysfunction

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's erectile dysfunction has been rated under Diagnostic Code 7522. Under this Code, penis deformity, with loss of erectile power, is evaluated as 20 percent disabling.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Multiple medical records on file make reference to the Veteran's ongoing prescription for a drug that helps him obtain and maintain an erection; therefore, the Board concedes that there is loss of erectile power.  The remaining question, therefore, is whether there is deformity present.  The requirement under DC 7522 of deformity of the penis with loss of erectile power clearly means that both factors are required. 38 C.F.R. § 4.115b; see Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

In a September 2012 statement, the Veteran described the difficulty he had engaging in intercourse when he had an acne breakout on his penis.  He described the method he used to clean the area, and indicated that he refrained from intercourse during this time.  

In letters dated November 2012 and August 2015, the Veteran's wife reported that the Veteran experienced acne breakouts in his groin which caused pain and lasted for two weeks, during which time the couple refrained from sexual activity. 

The Veteran was afforded a VA examination in January 2013.  The Veteran reported that he was able to get an erection, but would experience occasional flare-ups of acne vulgaris skin lesions on his penis which made erections impossible or, at the least, painful.  The Veteran also reported that penetration was possible and ejaculation was normal.  On physical examination, the testicles and epididymis were normal.  The Veteran's penis was found to be abnormal and have a deformity.  However, the examiner further explained that the abnormality was the presence of two blackheads on the lateral side of the penis.  Other than these two blemishes, the examiner determined that the Veteran's penis was wholly normal.  He diagnosed erectile dysfunction.

At various times throughout the appeal, the Veteran has submitted copies of a photograph of his penis, which document the blackheads described by the January 2013 examiner. 

At the outset, the Board acknowledges that the Veteran asserts that he should be compensated for his problems related to sexual intercourse; however, his service-connected erectile dysfunction is already compensated in that regard with an award of special monthly compensation based on the loss of use of a creative organ pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a). 

In addition to the special monthly compensation, the Veteran is seeking a compensable schedular rating for erectile dysfunction.  As noted above, under DC 7522, a compensable 20 percent rating is provided on evidence of both loss of erectile power and a physical deformity of the penis.  38 C.F.R. § 4.115b.  

Based on the evidence of record, the Board finds that deformity of the penis is not shown by the medical evidence of record and an increased rating is not warranted.  

As "deformity" is not defined in the rating criteria, the term is given its ordinary meaning.  See Terry v. Principi, 340 F.3d 1378, 1382-83 (Fed. Cir. 2003) (in the absence of an express definition, words are given their ordinary meaning).  In medical terminology, a "deformity" is a distortion of any part or general disfigurement of the body, or a malformation.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY p. 478 (32nd ed. 2012).  A synonym for "deformity" is "misshapen."  WEBSTER'S NEW COLLEGE DICTIONARY p. 718 (3d ed. 2008).  There simply exists no evidence that the Veteran's penis is misshapen.  The January 2013 VA examiner found the Veteran's penis to be somewhat abnormal, in that there was some acne present, but no evidence of an actual penis deformity was noted.  In addition, VA treatment records are also silent with respect to any penis deformity, and photographs provided by the Veteran show no deformity.  The only abnormality found by the January 2013 examiner was acne; he explained that but for the acne, the penis was normal.  Parenthetically, the Board notes that the Veteran has been service connected for acne vulgaris since November 2010.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected erectile dysfunction; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  See Fenderson, supra.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran and his wife are competent to give evidence about what they observed or experienced.  For example, the Veteran is competent to report that he experiences certain symptoms, such as difficulty getting and maintaining an erection and difficulty engaging in intercourse, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  His wife is credible in her reports of the effects of the Veteran's erectile dysfunction on their sexual relations.  The Veteran's competent and credible belief that his disability is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examination that evaluated the true extent of impairment based on objective data coupled with the lay statements.  The VA examiner has the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.

Therefore, the Board must conclude that the preponderance of the evidence is against a finding that an initial compensable evaluation is warranted for the Veteran's service-connected erectile dysfunction.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Increased Rating - Headaches due to TBI

The Veteran's service-connected headaches have been assigned an initial noncompensable rating, effective January 14, 2010, followed by a 30 percent rating, effective from October 2, 2015, under DC 8100.  See 38 C.F.R. § 4.124a.  Under Diagnostic Code 8100, a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent rating contemplates characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson, supra (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY p. 1531 (32nd ed. 2012).

Also, the term "productive of severe economic adaptability" has not been clearly defined by regulations.  The Court has, however, explained that "productive of" for purposes of Diagnostic Code 8100 can either mean producing, or capable of producing.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, headaches need not actually produce severe economic inadaptability to warrant a 50 percent rating under Diagnostic Code 8100. Id. at 445-46.  Similarly, "economic inadaptability" does not equate to unemployability, as such would undermine the purpose of regulations pertaining to a total disability rating for compensation based on individual unemployability (TDIU).  Id. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the headaches must be, at a minimum, capable of producing severe economic inadaptability in order to meet the 50 percent criteria.

In September 2010, the Veteran underwent a VA headaches examination.  At that time, he described headaches that occurred several times a year, with a mild to moderate severity.  They lasted a few hours, and were characterized by pain but not weakness, fatigue or functional loss.  The Veteran reported no interference with his occupation or his daily activities.  He used over the counter pain medication to treat the headaches, on those several occasions each year when they occurred.  The examiner specifically found no prostrating attacks of any duration. 

In a June 2011 Agent Orange registry examination, the Veteran described experiencing a "very rare headache" that was located in the occipital area of his head, with occasional migration to the top of it.  

In October 2015, the Veteran underwent a VA headaches examination.  At that time, he reported experiencing headaches that involved the front or back of his head, accompanied by flashing lights if severe, and worsened by light and noise.  He did not take medication for the condition, which was described as constant head pain on both sides of the head.  Additional symptoms such as sensitivity to light and sound, changes in vision and sensory changes were noted.  The Veteran's head pain, which was located on both sides of his head, typically lasted less than one day.  He had monthly prostrating attacks of migraine/non-migraine headache pain.  However, the examiner noted a lack of very prostrating and prolonged attacks which were productive of economic inadaptability.  He concluded that the Veteran's headache condition did not impact his ability to work. 

In his April 2016 Notice of Disagreement, the Veteran indicated that his headaches affected his head in two separate areas and radiated down his spine.  

A. Prior to October 2, 2015

After a careful review of the evidence, the Board finds that, for the appeal period prior to October 2, 2015, the Veteran's headaches do not warrant a compensable rating.  In order for the Veteran to warrant a compensable rating prior to that date, his headaches must be manifested by characteristic prostrating attacks averaging one in two months over the last several months.  However, the September 2010 VA examiner specifically noted that the Veteran's headaches were not prostrating. It was also noted that there was no effect on his activities of daily living.  The examination revealed occasional headaches, occurring throughout the year, which were treated with over the counter medication.  Therefore, the Board finds that the objective evidence fails to demonstrate that the Veteran suffered from characteristic prostrating attacks averaging one in two months over the previous several months.

In addition, the Board notes that in the June 2011 Agent Orange examination, the Veteran reported rarely experiencing headaches, and when he did they were located on the top of his head.  At no point prior to October 2, 2015 did the Veteran report any sort of prostrating attacks or describe symptoms that could be reasonably construed as such.  Thus, the Board finds that the probative evidence of record fails to demonstrate that the Veteran's headaches warrant a compensable rating prior to October 2, 2015.

B. Subsequent to October 2, 2015

Based on the evidence of record, the Board finds that an initial rating in excess of 30 percent for headaches is not warranted.  In this regard, the Board finds that the evidence does not show that the Veteran experienced, at any point, headaches with very frequent completely prostrating and prolonged attacks producing, or capable of producing, severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board notes that 38 C.F.R. § 4.124a does not provide a specific definition for "very frequent," but VBA Manual M21-1 provides guidance regarding frequency of migraines as it applies to Diagnostic Code 8100.  Specifically, the VBA Manual M21-1 states that the overall rating criteria structure in 38 C.F.R. § 4.124a, Diagnostic Code 8100, indicates that "very frequent" characteristic prostrating migraine attacks occur, on average, less than one month apart over the last several months. See VBA Manual M21-1, III.iv.4.G.7.f.

Here, the Board finds that, while the Veteran does experience prostrating attacks occurring on average once per month, such do not occur, on average, less than one month apart.  In this regard, the October 2015 VA examination report clearly noted that the Veteran's headaches occurred on a monthly basis, and it was noted that the headaches were not prolonged. 
As concerns economic inadaptability, the Board finds that the Veteran's headaches are not productive of, or capable of producing, severe economic adaptability.  The October 2015 examiner clearly indicated such as part of his examination.  He further explained that the Veteran's headache condition did not impact his ability to work. 

In sum, the evidence shows that the Veteran's headache disability has been manifested by symptoms that most nearly approximate the rating criteria for a 30 percent rating under Diagnostic Code 8100 for the period subsequent to October 2, 2015. 

In assessing the severity of the disability under consideration for the entire period under appeal, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno, supra; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a higher rating pursuant to the applicable criteria.

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable rating prior to October 2, 2015, and in excess of 30 percent thereafter, for headaches.  Thus, that doctrine is not applicable in the instant appeal and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

Earlier Effective Date

The Veteran has claimed entitlement to an effective date prior to January 14, 2010 for the grant of service connection for headaches due to TBI (hereinafter, "headaches"), and for service connection for cervical spine stenosis and spondylosis with myelopathy (hereinafter, "cervical disability"). 
The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  The provisions of 38 C.F.R. § 3.400 (b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within 1 year after separation from service. 

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. 
§ 3.1(p)(2016).  Prior to March 24, 2015, the VA administrative claims process recognized both formal and informal claims. 

The Board recognizes that the Veteran's claim was filed prior to March 24, 2015.  Therefore, both formal and informal claims are recognized. 

A formal claim is one that has been filed in the form prescribed by VA.  Id.; 38 C.F.R. § 3.151 (a).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1 (p), 3.155(a).  An informal claim must be written and must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999; Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran filed a formal application seeking service connection for headaches and a cervical disability that was dated-stamped as received at the AOJ on January 14, 2010.  The claims file does not contain any submissions by the Veteran prior to this date that can reasonably be construed as a claim for service connection for any disability, much less one characterized as headaches or a cervical disability.  The most recent document in the file prior to the January 14, 2010 application for service connection is a single page dated July 24, 1989 and concerns the Veteran's apparent hospitalization for hematuria.  Additionally, the Veteran has not asserted that he filed a prior claim.  Other than checking the box on his April 2016 notice of disagreement that indicated his disagreement with the effective date of the award for headaches and a cervical disability, and then filing a substantive appeal in August 2016 which indicated a desire to appeal the effective dates of such, the Veteran has not asserted any theory as to why an earlier effective date is warranted for these claims. 

Thus, after reviewing the whole of the evidence on file, the Board finds that VA did not receive an application for compensation benefits prior to the claim received by the AOJ on January 14, 2010. 

The effective date of an award of service connection is assigned not based on the date the disability appeared, or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  Therefore, an earlier effective date is not warranted in this case.

While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by statute from assigning an effective date prior to January 14, 2010, for the grant of service connection for headaches and for a cervical disability.  Accordingly, the preponderance of the evidence is against the claims for an earlier effective date.  As such, the benefit-of-the-doubt doctrine does not apply and the claims must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

An initial compensable rating for erectile dysfunction is denied.

An initial compensable evaluation for headaches due to TBI prior to October 2, 2015, and in excess of 30 percent thereafter, is denied.

An effective date earlier than January 14, 2010 for the award of service connection for headaches due to TBI, and for cervical spine stenosis and spondylosis with myelopathy, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

Musculoskeletal Disabilities

The Veteran seeks entitlement to higher disability ratings for cervical spine stenosis and spondylosis with myelopathy, as well as for lumbar degenerative arthritis, spinal stenosis and spondylolisthesis.  

The Board observes that, as the appeal was pending, a new precedential opinion that directly affects its outcome was issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. 

Here, the Board has reviewed previous VA examination reports which addressed the above-listed disabilities and finds that they do not comply with the requirements of Correia.  Accordingly, the Veteran must be afforded new VA examinations to correct the deficiencies noted above.

Peripheral Neuropathy

The Veteran is currently service connected for peripheral neuropathy/radiculopathy of the bilateral upper extremities, and for peripheral neuropathy/radiculopathy of the bilateral lower extremities, both as affects the femoral and sciatic nerve.

In an April 2016 addendum to his Notice of Disagreement, the Veteran, through his attorney, indicated the amount of medication he takes to treat his bilateral upper neuropathy had increased, and that he was experiencing decreased coordination in his upper extremities.

In the same statement, the Veteran described a weakness of his lower extremities which was hampering his ability to get out of vehicles and chairs.  He described having traded in an automobile and purchasing a pickup truck in order to be able to more easily get in and out of a vehicle, but since then was finding it difficult to get in and out of the truck.  He was losing his ability to drive and had started to drag his right leg when walking.  The Veteran asked for a contemporaneous VA examination to re-evaluate the extent of the worsening of his peripheral neuropathy symptoms.

The Veteran reiterated the worsening of his symptoms in an August 2016 letter to his attorney, in which he described being unable to walk without his medication.  He also described a possible expansion of the neuropathy into his scrotum.  The Veteran reported that he was having handicap-ready doors installed in his house in anticipation of being wheelchair bound.  He included photographs of the various assistive devices he used in order to walk.

As the evidence suggests a material change in the disability, the Board finds that a remand is necessary in order to schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his service-connected peripheral neuropathy.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to evaluate the service-connected cervical spine stenosis and spondylosis with myelopathy.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

a) The examination report must include ranges of motion of the cervical spine, with notations as to the degree of motion at which the Veteran experiences pain. 

b) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. 
To the extent possible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the cervical spine. 

To the extent possible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

d) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

If the cervical spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

2.  Schedule the Veteran for the appropriate VA examination to evaluate the service-connected lumbar degenerative arthritis, spinal stenosis and spondylolisthesis.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

a) The examination report must include ranges of motion of the lumbar spine, with notations as to the degree of motion at which the Veteran experiences pain. 

b) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. 

To the extent possible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine. 

To the extent possible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

d) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 
If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected peripheral neuropathy of the bilateral upper and lower extremities.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

For each of the Veteran's four extremities, the examiner should identify the nature and severity of all manifestations of the Veteran's peripheral neuropathy, to include any neurological impairment.  The examiner should indicate whether such disabilities more nearly approximate mild, moderate, or severe incomplete paralysis or complete paralysis of the impaired nerves. 

The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's peripheral neuropathy on his daily activities. 

All opinions expressed must be accompanied by supporting rationale.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


